IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LADON M. GREEN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-581

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed August 25, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Ladon M. Green, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Heather Flanagan Ross, Assistant Attorney
General, and Kenneth S. Steely, Florida Department of Corrections, Tallahassee,
for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.